IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MARSHA AND KENNETH KLEIN,       : No. 213 EAL 2014
HUSBAND AND WIFE,               :
                                :
                Respondents     : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
           v.                   :
                                :
                                :
CRAIG ARONCHICK, M.D. & PA.     :
HOSPITAL GASTRO. ASSOCIATES,    :
LTD.; PENNSYLVANIA HOSPITAL OF  :
THE UNIVERSITY OF PENNSYLVANIA, :
                                :
                Petitioners     :


                                   ORDER


PER CURIAM

      AND NOW, this 13th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.